UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7793


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GREGORY ANTONIO MCKOY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:10-cr-00077-D-1)


Submitted: August 20, 2021                                        Decided: August 30, 2021


Before MOTZ, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan Dubois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. G. Norman Acker, III, Acting United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Joshua L. Rogers, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Antonio McKoy appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(1)(B) motion for reduction of sentence under § 404(b) of the First Step

Act of 2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. We have reviewed

the record and conclude that the district court did not abuse its discretion in denying the

motion. See United States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020) (noting that

decision whether to grant sentence reduction under FSA 2018 “is entrusted to the district

court’s discretion”).

       The district court recognized its discretion to reduce McKoy’s sentence,

recalculated his Sentencing Guidelines range, and considered that new range and his

reduced statutory range. The court also considered McKoy’s arguments, the nature of his

offense conduct and his characteristics—including his criminal history, performance on

supervision, and his post-sentencing conduct—and the needs for his sentence to promote

respect for the law and to incapacitate him and determined that his 204-month prison

sentence remained appropriate. We reject as without merit McKoy’s appellate arguments

that the district court erred in relying in part on his criminal history and failed to support

its denial decision with a sufficient justification. See United States v. Collington, 995 F.3d

347, 355, 360 (4th Cir. 2021); United States v. Chambers, 956 F.3d 667, 674-75 (4th Cir.

2020). We therefore affirm the district court’s order. United States v. McKoy, No.

7:10-cr-00077-D-1 (E.D.N.C. Dec. 2, 2020).




                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3